In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 12-611V
                                   (Not to be published)

*****************************
                            *
GRETCHEN GUERRERO,          *
                            *                                Filed: March 27, 2014
                Petitioner, *
                            *                                Decision by Stipulation; Attorney’s
          v.                *                                Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Neal J. Fialkow, Pasadena, CA, for Petitioner

Claudia B. Gangi, Washington, DC, for Respondent

                       ATTORNEYS’ FEES AND COSTS DECISION 1

        On September 17, 2012, Petitioner filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (Athe Vaccine Program@). On August 8, 2013,
the parties filed a stipulation detailing an amount to be awarded to Petitioner. The special master
previously assigned to this case subsequently issued a decision finding the parties’ stipulation to
be reasonable and granting Petitioner the award outlined by the stipulation.


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C § 300aa-12(d)(4)(B),
however, the parties may object to the published decision’s inclusion of certain kinds of
confidential information. To do so, Vaccine Rule 18(b) permit each party 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
        On March 27, 2014, counsel for both parties filed another joint stipulation, this time in
regards to attorneys’ fees and costs. The parties have stipulated that Petitioner’s counsel should
receive a lump sum of $23,625.54 in the form of a check payable to Petitioner and Petitioner’s
counsel. This amount represents a sum to which Respondent does not object. In accordance with
General Order #9, the stipulation includes a statement that Petitioner incurred no reimbursable
costs in pursuit of his claim.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $23,625.54 payable jointly to
Petitioner and Petitioner’s counsel, Neal J. Fialkow. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation. 2


       IT IS SO ORDERED.
                                                          /s/ Brian H. Corcoran
                                                             Brian H. Corcoran
                                                             Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint
notice renouncing their right to seek review.